

AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
2012 Omnibus Incentive Plan
Form of
Restricted Stock Unit Award Agreement

You have been selected to receive a grant of Restricted Stock Units (“RSUs”)
pursuant to the American Axle & Manufacturing Holdings, Inc. 2012 Omnibus
Incentive Plan in accordance with the terms and conditions below:


Participant:
Grant Date:
Number of RSUs:
Final Acceptance Date:


THIS AWARD AGREEMENT (the “Agreement”), is made effective as of the Grant Date,
as specified above, between American Axle & Manufacturing Holdings, Inc., a
Delaware corporation (the “Company”), and the Participant.


RECITALS


A. The Company has adopted the American Axle & Manufacturing Holdings, Inc. 2012
Omnibus Incentive Plan (the “Plan”). The Plan is incorporated in and made a part
of this Agreement. Capitalized terms that are not defined in this Agreement have
the same meanings as in the Plan;


B. The Compensation Committee of the Board of Directors (the “Committee”)
determined that it is in the best interests of the Company and its shareholders
to grant RSUs to the Participant, pursuant to the terms of this Agreement and
the Plan; and


C. The Participant shall have no rights with respect to this Award unless he or
she shall have accepted this Award prior to the close of business on the Final
Acceptance Date specified above by signing and delivering to the Company a copy
of this Agreement. The Final Acceptance Date may be modified, in the sole
discretion of the Company, upon written request of the Participant.
       
The parties agree as follows:


1. Grant of the RSUs. The Company grants to the Participant, on the terms and
conditions of this Agreement, the number of RSUs set forth above. Each RSU
corresponds to one Share (subject to adjustment pursuant to the Plan) and
constitutes a contingent and unsecured promise of the Company to pay the
Participant one Share on the vesting date for the RSU, subject to the terms of
the Plan and this Agreement.
    
2. Vesting of the RSUs.
              
(a) Vesting Period. Subject to Section 2(c) herein, the RSUs shall vest 100
percent on the third annual anniversary of the Grant Date (“Vesting Period”).


(b) Vesting Date. The date on which the RSUs vest pursuant to Section 2(a) or,
if earlier, Section 2(c), is referred to as the “Vesting Date.”

1



--------------------------------------------------------------------------------



(c) Earlier Vesting and Forfeiture.


(i) Early Vesting: To the extent not already vested under Section 2(a), the
total number of RSUs granted under this Agreement shall fully vest upon the
death or Disability of the Participant or the occurrence of a Change in Control
and shall vest pro rata upon the Participant’s Retirement (“Pro Rata Award”), as
determined under this subparagraph (c)(i). The Pro Rata Award shall be equal the
product of (x) and (y) where (x) is the total number of RSUs granted under this
Agreement and (y) is a fraction, the numerator of which is the number of
calendar months that the Participant was employed by the Company during the
Vesting Period (with any partial month counting as a full month for this
purpose) and the denominator of which is the number of months in the Vesting
Period.


(ii) Forfeiture: Except as otherwise expressly stated in Section 2(c)(i), if the
Participant’s employment with the Company terminates for any reason prior to the
Vesting Date, the RSUs shall be forfeited and cancelled without consideration.


(d) Definitions.
    
(i) “Change in Control:” For purposes of this Agreement, “Change in Control”
means the occurrence of any of the following:

(1) Any “person” as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and as used in Section 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) of the Exchange Act
(but excluding the Company and any subsidiary and any employee benefit plan
sponsored or maintained by the Company or any subsidiary (including any trustee
of such plan acting as trustee)), directly or indirectly, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), of
securities of the Company representing 30 percent or more of the combined voting
power of the Company’s then outstanding securities; or


(2) The consummation of any merger or other business combination involving the
Company, a sale of more than 50 percent of the Company’s assets, liquidation or
dissolution of the Company or a combination of the foregoing transactions (the
“Transactions”) other than a Transaction immediately following which the
shareholders of the Company immediately prior to the Transaction own, in the
same proportion, more than 50 percent of the voting power, directly or
indirectly, of (A) the surviving corporation in any such merger or other
business combination; (B) the purchaser of or successor to the Company’s assets;
(C) both the surviving corporation and the purchaser in the event of any
combination of Transactions; or (D) the parent company owning 100 percent of
such surviving corporation, purchaser or both the surviving corporation and the
purchaser, as the case may be; or


(3) Within any 12 month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board or
the board of directors of a successor to the Company. For this purpose, any
director who was not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director was elected to the Board by, or on
the recommendation of or with the approval of, at least two thirds of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a person who commenced or threatened to

2



--------------------------------------------------------------------------------



commence an election contest or proxy solicitation by or on behalf of a person
(other than the Board) or who has entered into an agreement to effect a Change
in Control or expressed an intention to cause such a Change in Control).


Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Section 409A (as defined in Section 16
below), and if that Award provides for a change in the time or form of payment
upon a Change in Control, then no Change in Control shall be deemed to have
occurred upon an event described in subsections (1) through (3) above unless
such event shall constitute a “change in ownership” or “change in effective
control” of, or a change in the ownership of a substantial portion of the assets
of, the Company under Section 409A.
    
(ii) “Disability:” For purposes of this Agreement, “Disability” shall be defined
in the same manner as such term or a similar term is defined in the Company’s
long-term disability plan applicable to the Participant; provided, however, that
if the Participant is not covered under a long-term disability plan maintained
by the Company, “Disability” shall mean either of the following:


(1) Inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or


(2) By reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under     an accident and health plan covering
Employees of the Company.
 
(iii) “Retirement:” For purposes of this Agreement, “Retirement” means the
Participant’s voluntary resignation at any time (i) after attaining age 65, or
(ii) after attaining age 55 but prior to age 65 with ten or more years of
continuous service with the Company.


3. Payment of the RSU. Each vested RSU shall be settled by payment of one Share
to the Participant. Payment of the RSUs shall occur on the first business day of
the month following the month in which the Vesting Date occurs or as soon as
administratively practicable thereafter, but in no event later than March 15th
of the calendar year immediately following the calendar year in which the
Vesting Date occurs (the “Payment Date”)


4. Share Delivery. Delivery of any Shares in connection with settlement of the
Award will be by book-entry credit to an account in the Participant’s name
established by the Company with its transfer agent.


5. Recapitalization. In the event of any change in the capitalization of the
Company such as a stock split or a corporate transaction such as any merger,
consolidation, separation, or otherwise, the number of RSUs subject to this
Agreement shall be equitably adjusted by the Committee, in its sole discretion,
to prevent dilution or enlargement of rights.

3



--------------------------------------------------------------------------------





6. Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when delivered by the
Participant in writing to the Corporate Human Resources Department of the
Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
             
7. Shareholder Rights. Prior to the Payment Date, the Participant shall not have
any rights as a shareholder of the Company in connection with this Award, unless
and until the Shares are distributed to Participant. Following delivery of
Shares upon the Payment Date, the Participant shall have all rights as a
shareholder with respect to such Shares.


8. Dividend Equivalents. Upon payment of dividends with respect to the Shares,
the Participant shall be entitled to receive Dividend Equivalents with respect
to each outstanding RSU. Dividend Equivalents will be paid quarterly as soon as
administratively practicable following the payment of dividends with respect to
the Shares, but in no event later than March 15th of the year following the
calendar year in which dividends are paid. The Company will determine the form
of payment of Dividend Equivalents, which may include cash, Shares or a
combination thereof. Upon a forfeiture of the RSUs, further payments of Dividend
Equivalents shall be cancelled.


9. No Right to Continued Employment or Further Awards. 
    
(a) Neither the Plan nor this Agreement shall (i) alter the Participant’s status
as an “at-will” Employee of the Company and its subsidiaries, (ii) be construed
as giving the Participant any right to continue in the employ of the Company and
its subsidiaries or (iii) be construed as giving the Participant any right to be
    reemployed by the Company and its subsidiaries following any termination of
employment. The termination of employment provisions set forth in this Agreement
only apply to the treatment of the RSUs as specified herein and shall     not
otherwise affect the Participant’s employment relationship.


(b) The Company has granted the RSUs to the Participant in its sole discretion.
None of the RSUs, this Agreement nor the Plan confers on the Participant any
right or entitlement to receive another grant of RSUs, or any other equity-based
award at any time in the future or in respect of any future period. The RSUs do
not confer on the Participant any right or entitlement to receive compensation
in any specific amount for any future fiscal year, and do not diminish in any
way the Company's discretion to determine the amount, if any, of the
Participant's compensation.


10. Transferability.
    
(a) The RSUs shall not be transferable other than by will, the laws of descent
and distribution, pursuant to a domestic relations order entered by a court of
competent jurisdiction or to a Permitted Transferee for no consideration
pursuant to the Plan. Any RSU transferred to a Permitted Transferee shall be
further transferable only by will, the laws of descent and distribution,
pursuant to a domestic relations order entered by a court of competent
jurisdiction, or, for no consideration, to another Permitted Transferee of the
Participant. The Shares

4



--------------------------------------------------------------------------------



delivered to the Participant on the Payment Date shall not be subject to
transfer restrictions and shall be fully paid, non-assessable and registered in
the Participant’s name.


(b) Except as set forth in the Plan, a Participant’s rights under the Plan shall
be exercisable during the Participant’s lifetime only by the Participant, or in
the event of the Participant’s legal incapacity, the Participant’s legal
guardian or representative.


11. Withholding.


(a) Except as provided in the following sentence, the Company will withhold
Shares from the earned Award to satisfy tax withholding obligations with respect
to the RSUs by deducting a portion of the Shares having a Fair Market Value
(measured as of the Payment Date) sufficient to cover the amount of the total
required minimum statutory tax withholding obligation from the total Shares
earned under the Award. However, in no event shall the Fair Market Value of
Shares withheld exceed the minimum statutory withholding obligation. The
Participant may elect to satisfy such withholding obligation with respect to the
RSUs by remitting in advance of the Payment Date an amount sufficient to satisfy
such tax withholding obligations.


(b) Regardless of any action by the Company with respect to any or all tax
withholding (including social insurance contribution obligations, if any), the
Participant acknowledges responsibility for payment of all such taxes. The
Company makes no representations regarding the treatment of any tax withholding
in connection with the grant or vesting of the RSUs, any subsequent sale of
Shares and the receipt of dividends, if any. The Company makes no commitment to
structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate the Participant’s liability for such tax.


12. Securities Laws.  This Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required, or the Committee determines
are advisable. The Participant agrees to take all steps the Company determines
are necessary to comply with all applicable provisions of federal and state
securities law in exercising Participant’s rights under this Agreement. The
Committee may impose such restrictions on any Shares acquired by a Participant
pursuant to the RSUs as it may deem necessary or advisable, under applicable
federal securities laws, the requirements of any stock exchange or market upon
which such Shares are then listed or traded or any blue sky or state securities
laws applicable to such Shares. In addition, the Shares shall be subject to any
trading restrictions, stock holding requirements or other policies in effect
from time to time as determined by the Committee.

    13. Notices.   Notice under this Agreement shall be addressed to the Company
in care of its Secretary at the principal executive offices of the Company and
to the Participant at the address appearing in the records of the Company for
the Participant, or to either party at another address that the party designates
in writing to the other. Notice shall be effective upon receipt.


14. Governing Law. The interpretation, performance and enforcement of the RSUs
and this Agreement shall be governed by the laws of the State of Delaware
without regard to principles of conflicts of law. To the extent any provision of
this Agreement is held by a court of competent jurisdiction to be unenforceable
or invalid for any reason, the remaining provisions of this Agreement shall
remain in full force and effect.



5



--------------------------------------------------------------------------------



15. RSUs Subject to Plan.
    
(a) The RSUs are granted subject to the Plan and to such rules and regulations
as the Committee may adopt for administration of the Plan. The Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to administer the Plan and this Agreement, all of which shall be
binding upon the Participant.


(b) To the extent of any inconsistencies between the Plan and this Agreement,
the Plan shall govern. This Agreement and the Plan constitute the entire
agreement between the parties regarding the subject matter hereof. They
supersede all other agreements, representations or understandings (whether oral
or written, express or implied) that relate to the subject matter hereof.


(c) The Committee may, at any time, terminate, amend, modify or suspend the Plan
and amend or modify this Agreement; provided, however, that no termination,
amendment, modification or suspension shall materially and adversely alter or
impair the rights of the Participant under this Agreement, without the
Participant’s written consent.
    
16. Section 409A.


(a) The RSUs are intended to satisfy the requirements of Section 409A of the
U.S. Internal Revenue Code and the final regulations promulgated thereunder
(“Section 409A”). This Agreement shall be interpreted, administered and
construed in a manner consistent with that intent. Notwithstanding the forgoing,
if the Company determines that any provision of this Agreement or the Plan
contravenes Section 409A or could cause the Participant to incur any tax,
interest or penalties under Section 409A, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision to (i)
comply with, or avoid being subject to, Section 409A, or to avoid the incurrence
of any taxes, interest and penalties under Section 409A, and/or (ii) maintain,
to the maximum extent practicable, the original intent and economic benefit to
the Participant of the applicable provision without materially increasing the
cost to the Company or contravening the provisions of Section 409A. This Section
16 does not create an obligation of the Company to modify the Plan or this
Agreement and does not guarantee that the RSUs will not be subject to taxes,
interest and penalties under Section 409A.


(b) If a Participant is a “specified employee” as defined under Section 409A and
the Participant’s Award is to be settled on account of the Participant’s
separation from service (for reasons other than death) and such Award
constitutes “deferred compensation” as defined under Section 409A, then any
portion of the Participant’s Award that would otherwise be settled during the
six-month period commencing on the Participant’s separation from service shall
be settled as soon as practicable following the conclusion of the six-month
period (or following the Participant’s death if it occurs during such six-month
period).


17. Recoupment. The RSUs, the underlying Shares and any gains received in
connection with the sale of the Shares shall be subject to any clawback,
recoupment or similar policy as permitted or mandated by applicable law, rules,
regulations or any Company policy as enacted, adopted or modified from time to
time.


18. Personal Data Privacy. The Participant explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data by and among, as applicable, the Company and its
subsidiaries for the exclusive purpose of

6



--------------------------------------------------------------------------------



implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that the Company may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security number (or any other social or national identification number), salary,
nationality, job title and number of RSUs for the purpose of implementing,
administering and managing the Participant’s Award (the “Data”). The Participant
understands that the Data may be transferred to the Company or to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that any recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the sole purpose of implementing, administering and managing
the Participant’s participation in the Plan. Furthermore, the Participant
acknowledges and understands that the transfer of the Data to the Company or to
any third parties is necessary for the Participant’s participation in the Plan.
The Participant may view the Data, request information about the storage and
processing of Data, request any corrections to Data, or withdraw the consents
herein (in any case, without cost to the Participant) by contacting Corporate
Human Resources in writing. The withdrawal of any consent by the Participant may
affect the Participant’s participation in the Plan. The Participant may contact
Corporate Human Resources for further information about the consequences of any
withdrawal of consents herein.
19. Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.


20. Successor. All obligations of the Company under the Plan and this Agreement,
with respect to the RSUs, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.


21. Signature in Counterparts. This Agreement may be signed in counterparts.
Each counterpart shall be an original, with the same effect as if the signatures
were on the same
instrument.


22. Enforceability. To the extent any provision of this Agreement is held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force in accordance with their terms.


                AMERICAN AXLE & MANUFACTURING
                    HOLDINGS, INC.


By:    __________________________________
        Authorized Officer


Agreed and acknowledged

7



--------------------------------------------------------------------------------



as of the Date of Grant:

__________________________

8

